IN THE SUPREME COURT, STATE OF WYOMING

                                      2013 WY 119

                                                                 April Term, A.D. 2013

                                                                     October 2, 2013


JAMES EDWIN MEDINA,

Appellant
(Defendant),

v.                                                 S-13-0080

THE STATE OF WYOMING,

Appellee
(Plaintiff).


                 ORDER AFFIRMING THE DISTRICT COURT’S
                       JUDGMENT AND SENTENCE
[¶1]   This matter came before the Court upon its own motion following notification
that appellant has not filed a pro se brief within the time allotted by this Court. Appellant
entered an unconditional guilty plea to one count of sexual abuse of a minor in the second
degree. Wyo. Stat. Ann. § 6-2-315(a)(ii). The district court imposed a sentence of 18 to
20 years. Appellant filed this appeal to challenge the district court’s “Judgment and
Sentence.” On July 18, 2013, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record
and the “Anders brief” submitted by appellate counsel, this Court, on August 6, 2013,
entered its “Order Granting Permission for Court Appointed Counsel to Withdraw.” That
Order notified Appellant that the district court’s “Judgment and Sentence” would be
affirmed unless, on or before September 23, 2013, Appellant filed a brief that persuaded
this Court that the captioned appeal is not wholly frivolous. That order also stated:

               ***** regardless of whether appellant files such a brief, this
               Court will correct a discrepancy between the orally
               pronounced sentence and the written sentence. At the
             sentencing hearing in this matter, the district court stated that
             it was “ordering the hundred dollars in public defender fees.”
             (Sentencing Transcript, p. 17) Despite that, the written
             judgment requires appellant to pay $400 in Public Defender
             fees. “A long-recognized rule of this Court is that where there
             is conflict between the sentence as articulated at sentencing,
             and the written sentence, the oral sentence prevails.” Pinker v.
             State, 2008 WY 86, ¶ 7, 188 P.3d 571, 574 (Wyo. 2008).
             Thus, this Court will, at the conclusion of this matter, order
             the district court to correct this discrepancy to conform to the
             oral pronouncement.

Now, taking note that Appellant, James Edwin Medina, has not filed a brief or other
pleading within the time allotted, the Court finds that the district court’s “Judgment and
Sentence” should be affirmed, subject to the correction noted above. It is, therefore,

[¶2] ORDERED that the district court’s January 29, 2013, “Judgment and Sentence”
be, and the same hereby is, affirmed, subject to correction below; and it is further

[¶3] ORDERED that this matter is remanded to the district court for entry of an order
correcting the “Judgment and Sentence” so that the Appellant is required to pay $100 in
Public Defender fees.

[¶4]   DATED this 2nd day of October, 2013.

                                                 BY THE COURT:

                                                 /s/

                                                 MARILYN S. KITE
                                                 Chief Justice